Citation Nr: 1449936	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, inter alia, granted service connection and assigned an initial 30 percent rating for PTSD, effective October 20, 2009 (the date of the claim for service connection).   In March 2010 the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In the March 2010 rating decision, the RO also denied a non-service-connected pension.  The same month, the Veteran filed a notice of disagreement.  

Since the Veteran raised the issue of entitlement to a TDIU within the context of his appeal of the initial rating assigned for PTSD, the Board characterized this appeal as also encompassing the matter of a TDIU due to PTSD (as reflected on the title page).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

In September 2012, the Board remanded the Veteran's PTSD and TDIU claims to the AOJ for further action, to include additional development of the evidence and for consideration of a TDIU on an extra-schedular basis.  After completing the requested development, the AOJ continued to deny the claims (as reflected in an August 2014 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.  The Board also remanded a claim for a nonservice-connected pension, but the Veteran did not perfect an appeal following the issuance of a February 2013 SOC.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

As a final preliminary matter, in a statement made to a physician during January 2010 VA examination at the VA Medical Center (VAMC) in East Orange, New Jersey, the Veteran raised the issue of service connection for tinnitus, and the was provided a VA audiology examination in February 2010.  However, it does not appear that the issue of service connection for tinnitus has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  Since the October 20, 2009, effective date of the award of service connection, the Veteran's PTSD symptoms have included nightmares, intrusive thoughts, flashbacks, lack of concentration and focus, depressed mood, anxiety, and feelings of social isolation but without deficits in communications, thought processes, cognition, or impulse control and with the ability to maintain family relationships and conduct financial and medical affairs: collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran has been awarded service connection for PTSD, now rated as 50 percent disabling, and has no other service-connected disabilities.  

4.  The Veteran's single service-connected disability does not meet the minimum percentage requirements for award of a schedular TDIU, and the service-connected PTSD is not shown to prevent him from securing or following all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent, but no higher, rating for PTSD, from October 20, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU are not met at any point since October 20, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the RO provided a notice to the Veteran in November 2009 explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In November 2010, RO provided a notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU.  Both notices included an explanation of the general method for the assignment of a rating and effective date.  The rating decisions in March 2010 and February 2011 reflected the initial adjudication of the claim after issuance of the notices.  Following the Veteran's disagreement with the initial rating for PTSD, the RO provided a statement of the case with the detailed criteria for assignment of a rating for PTSD.  Although adjudicative documents may not substitute for adequate notice, the Veteran displayed actual knowledge of the criteria in an April 2010 substantive appeal in which he addressed specific symptoms and dysfunction associated with the rating criteria.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and Social Security Administration (SSA) treatment and examination records, and the reports of a January 2010 VA examination.  In correspondence in April 2013, the RO again requested that the Veteran identify sources of additional relevant evidence and authorize recovery or submit the additional evidence.  No response was received.  The Board also finds that no additional RO action to further develop the record in connection with these claims, prior to appellate consideration, is required.

In September 2012, the Board remanded the claim to ensure that any temporary files, current VA outpatient treatment records, and SSA records were merged and available for review and to provide the Veteran with notice regarding his claim for a TDIU and the opportunity to identify or submit supporting evidence.  The all VA and SSA records including treatment records through April 2013 have been associated with the electronic claims file and appropriate notice provided also in April 2013.  No response from the Veteran was received.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran served as a U.S. Air Force security policeman.  He contended in a March 2010 NOD and in an April 2010 substantive appeal that his PTSD was more severe than was contemplated in the initial rating.  Specifically, he noted that he had been unable to get along with coworkers, understand and follow instructions, establish good social relationships, or hold a job for the past six years.  He also reported that he experienced anxiety attacks three times per week. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 




A. Higher Rating for PTSD

The Veteran has been assigned an initial 30 percent rating for PTSD under Diagnostic Code 9411.  However, the criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula. See 38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the type and severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

The Veteran experienced several verified traumatic events during attacks on his base while serving in the Republic of Vietnam.  Service treatment records are silent for any symptoms, diagnoses, or treatment for a mental health disorder during active service including during a September 1973 discharge physical examination.  

In September 2009, the Veteran's primary care clinicians referred him for a mental health consultation because of his military combat record and his reports of nightmares and depression.  A VA psychiatrist performed an initial examination for PTSD and accurately summarized the Veteran's traumatic events in combat.  On examination, the psychiatrist noted that the Veteran was alert, oriented, calm, and well groomed with intact memory but with decreased concentration.  He displayed fair judgment and insight with adequate impulse control and no suicidal or homicidal ideations.  The psychiatrist did not make a detailed assessment of social and occupational impairment or note a diagnosis but assigned a GAF score of 45.  

In early October, the Veteran began therapy with a VA psychologist who noted that the Veteran was being followed by the psychiatrist and that he had a long history of "not getting it together" and the lack of a job since 2005.  The Veteran reported that he was single and lived with his mother and grandmother.  He had a history of short term jobs and did not have a driver's license.  Anxiety and nightmares caused him to seek help for the first time.  The psychologist noted mild depression and restricted affect but grossly intact cognitive functioning and diagnosed PTSD.  

The Veteran continued the therapy with the psychologist at intervals of once or twice per month with quarterly visits to the psychiatrist for medication management for the rest of 2009.   

In January 2010, a VA psychologist noted a review of the claims file and the Veteran's description of his participation in repelling hostile attacks on his base in 1971 that included witnessing the deaths of friendly and enemy soldiers.  The Veteran reported depressed mood, feelings of social isolation, and restlessness.  He reported intrusive memories of service in Vietnam including discomfort when hearing helicopters and viewing military television shows.  He reported difficulty sleeping and occasional nightmares of the events in combat.  He reported a lack of focus, difficulty completing jobs, and disagreement with decisions of others at work that he attributed to lack of sleep and had not worked since 2005.  He reported that he had been receiving treatment by a VA psychiatrist and psychologist every two weeks for the past five months at a VA clinic.  On examination, the psychologist noted that the Veteran appeared lethargic with minimal energy.  Speech was underproductive and lacking in spontaneity, but there were no orientation, thought, attention span, or memory deficits.  The Veteran denied any hallucinations, delusions, and suicidal or homicidal ideations.  Insight and judgment were adequate, and there was no mention of panic attacks.   The psychologist found that the Veteran had some symptoms of PTSD such as appetite, sleep, and mood disturbances that made it difficult to focus on a daily routine.  He diagnosed late onset PTSD, assigned a GAF score of 60, and found that the Veteran was competent to manage his own medical and financial needs.  

In March 2010, the RO granted service connection and a 30 percent rating for PTSD, effective October 20. 2009, the date of receipt of the claim for service connection. 

In May 2010, the Veteran applied for disability benefits from the Social Security Administration (SSA).  In August 2010, a private psychologist examined the Veteran for these benefits.  The psychologist noted the same events in service and the Veteran's reports of nightmares, night sweats, flashbacks, and bouts of anxiety related to the events.  He reported that he had been unable to hold a job because he could not function in a work situation that was noisy and filled with people such as in his former factory job.   He had difficulty getting along with others and felt socially isolated.  He reported experiencing anxiety for 30 to 40 years and currently experienced panic attacks three times per week.  The Veteran reported living with his mother and spending the day at home watching television with few activities and no hobbies or interests.  On examination, the Veteran was cooperative but his affect was blunted, and he appeared depressed.  He had a clear sensorium but low average intelligence level.  Thought processes and communications were coherent, goal directed, logical, and concrete with no thought disorder.  However, there was mild to moderate impairment of short term memory and concentration.  The Veteran denied delusions, hallucinations, and suicidal or homicidal ideations.  The psychologist diagnosed depressive disorder and possible PTSD and assigned a GAF score of 55.  The psychologist found that the Veteran had sufficient mentation and behavioral control to manage his own financial affairs.  

In October 2010, a psychiatrist performed a psychiatric review for SSA and diagnosed affective and anxiety disorders using a check-the-box form.  He noted that the Veteran had recurrent severe panic attacks and intrusive recollection of traumatic experiences with mild restriction of daily activities but marked restriction of social functioning and maintenance of concentration, persistence, and pace.  The psychiatrist noted a review of the VA outpatient treatment records through July 2010 that showed continued therapy and treatment with consistent evaluations and GAF scores of 45.  In a brief narrative, the psychiatrist diagnosed depressive disorder and PTSD with poor cognitive functioning and markedly limited social withdrawal.  

SSA granted disability benefits for affective (mood) and anxiety disorders, effective in September 2009. 

VA Outpatient treatment records through April 2013 were obtained and reviewed.  The Veteran continued to receive 45 minute mental health therapy sessions from the same VA psychologist approximately bi-monthly and 15 minute medication management interviews from the psychiatrist quarterly.  Their reports are all very similar and show stable symptoms and identical GAF scores of 45 except for assignment of a GAF of 50 in October 2011.  The Veteran reported that he tried to return to work but was unsuccessful because of an inability to cope with stress.  Nevertheless, the psychiatrist, noted the Veteran's report of "doing OK feeling content at his baseline" with less severe and frequent nightmares and even control of mood and anger.  The Veteran was consistently calm and coherent with no hallucinations, delusions, or suicidal or homicidal ideations.  Notably, there was no report of panic attacks to these attending clinicians at any time in the entire course of treatment. 

Considering the pertinent evidence in light of the above, the Board finds that an increased initial rating of 50 percent, but not higher, is warranted since October 2009 for the entire period covered by this appeal.  Resolving all reasonable doubt in favor of the Veteran, his PTSD results in occupational and social impairment with reduced reliability and productivity with symptoms such as nightmares, sleep difficulty, reduced concentration and focus, depressed mood, anxiety and some degree of social isolation in work and domestic settings. 

The Board finds that the Veteran is competent and generally credible in his reports of his observable symptoms and functional situations as his reports are consistent and have been accepted without challenge by his attending clinicians and examiners.  The Board assigns less probative weight to his report of frequent panic attacks as these have been reported only to compensation examiners and never to his treating clinicians.  Further, he reported difficulty in concentrating and following instructions to the extent that he could not study for and pass a driver's license examination.  While the SSA psychologist noted low average intelligence and mild to moderate impairment of short term memory on testing, most examiners noted no cognitive or thought process deficits and consistently found that the Veteran could manage his own medical and financial affairs.  The Veteran reported that he did not leave home often, but there is no lay or medical evidence that he must be escorted out of the home as he appeared to attend treatment sessions alone.    

Regarding his occupational capacity, the Board acknowledges that SSA awarded disability benefits because of his mental health disorder.  The Board considers the award and its supporting evidence but is not bound by that determination. The Veteran reported not working since 2005 and being unsuccessful in attempts to return to work, but he did not respond to the RO's request for information on past employment, the reasons for leaving his last factory job, the types of other jobs sought, and the reasons for not being hired.  Although the examiners suggested that the Veteran's concentration, focus on tasks, and social isolation may not be sufficient for factory work with extensive instructions, production pressure, and the requirement for teamwork, his cognitive, thought process, communications, and financial skills are compatible with less demanding occupations such as mail carrier, stock or administrative clerk, or unarmed security guard, the latter similar to his military experience.  None of the medical records show a physical disability that would interfere with moderate physical labor.  

Regarding social isolation, the Veteran is single but has sustaining relationships with his mother and grandmother.  Clinicians have noted that the Veteran is a quiet person with good anger and impulse control, and there is no evidence of any violent behavior or ideations.  There is credible evidence of persistent depressed mood and anxiety but the level of treatment has been very constant with no recommendations for regular group counseling or inpatient PTSD programs.  Although the Veteran chooses a home-centered lifestyle, there is little lay or medical evidence that he is unable to perform routine tasks outside the home such as shopping, banking, or attending a school for job training.    

The GAF scores are somewhat inconsistent with the clinical observations.  The attending psychiatrist persistently assigned a score of 45, suggesting serious symptoms such as limited friends and inability to keep a job.  Yet, as noted above, these conclusions arise from the Veteran's former factory job without evidence of attempts at other employment environments.  Limitations in social contact appear to be associated with lack of motivation and energy due to sleep disruption, improved in recent treatment encounters, rather than conflict or lack of anger control.  GAF scores of 55 and 60 assigned by the VA and SSA compensation examiners suggest more moderate symptoms that are more closely aligned with the objective assessments and do not warrant more probative weight than that assigned to the symptoms. 

As the overall level of disability falls between the 30 and 50 percent levels and resolving all doubt in favor of the Veteran, a 50 percent rating for reduced productivity and reliability best contemplates the Veteran's level of social and occupational impairment.  A higher rating for serious deficiencies in most areas or total impairment is not warranted.  The Veteran does not display any of the suggested symptoms typical of the higher rating criteria.  More importantly, the Veteran is capable of daily self-care activities and has the mental and physical capacity for occupations in less structured environment with fewer coworkers and less demanding processes as he previously experienced in a factory.  Although he may choose to limit his social contacts, he does maintain family relationships, has no history of violent confrontations, and can interact with the same treating clinicians over many years with no recommendations for significant mental health intervention as would be appropriate for a severe, unusual, or exceptional disability.   

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 50 percent for PTSD.

The above determinations are based upon application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that, at no point since the effective date of the award of service connection has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. at 116.

Here, the rating schedule fully contemplates the Veteran's reported and observed symptoms and level of occupational and social impairment, with higher ratings available.  Not only are all the Veteran's symptoms contemplated in the applicable schedular criteria, but the Board has also taken into account the type and degree of all the symptoms and their effects that would justify a particular rating.  Notably, there is no evidence or argument that the schedular criteria are otherwise inadequate to evaluate the Veteran's PTSD.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's psychiatric symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the Board concludes that the record supports assignment of a 50 percent but no higher rating for PTSD since the effective date of the awaed of service connection for the disability.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for an initial 50 percent rating are met, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B. Entitlement to a TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran has one service-connected disability, now rated as 50 percent disabling, and does not meet the criteria for a schedular TDIU.  However, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board refers to the analysis of the Veteran's occupational capacity and impairment provided above.   The Veteran reported that he is a high school graduate and worked after service in various factory jobs.  

SSA awarded disability benefits for mood and anxiety disorders.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  SSA adjudicators considered the Veteran's reports of frequent panic attacks which the Board assigned much less probative weight because they were never reported to or observed by attending clinicians.  SSA also considered a psychologists finding of poor cognitive function that was not noted by any other examiner.  SSA also found that the Veteran was not able to function in noisy factory jobs requiring complex instructions and work in groups while VA must consider other forms of employment consistent with the Veterans education and skills that are applicable to many occupations, not only those previously pursued.  

SSA and VA examiners have noted shortcomings in the Veteran's concentration, focus on tasks, and social isolation as well as lack of energy and motivation.  However, the Board also considers that the Veteran has never participated in group or inpatient therapy or applied for VA vocational/rehabilitation training.  He has not responded to requests for information regarding the reasons he left employment in 2005 or the types of jobs later sought unsuccessfully and the reasons for not being hired.  

The weight of credible evidence establishes that the Veteran is capable of leaving the home, and that he has no service-connected physical disabilities.  Although some examiners noted that he was unable to deal with multiple tasks, stress, and complex instructions, he does retain the cognitive, though process, communications, and self-control attributes to leave the home and manage his own financial and medical affairs.  He may be uncomfortable and unproductive in occupations requiring teamwork, with complex and time critical tasks, but his occupational impairment is not so severe as to preclude all forms of substantially gainful employment, such as those suggested above.  In short, the weight of the competent, probative evidence indicates that the Veteran's service-connected PTSD has not rendered him unemployable at any point since the effective date of the award of service connection for that disability.  

Furthermore, the Board finds that, to whatever extent the Veteran contends that he is unemployable on the basis of lay assertions, alone, the Board emphasizes that the Veteran is not shown to possess any expertise in medical or vocational matters (see, e.g., 38 C.F.R. § 3.159 (2014); Bostain v. West, 11 Vet. App. 124, 127 (1998)), and, as indicated above, the persuasive medical and other objective evidence on this point does not support these assertions.

For all the foregoing reasons, the Board finds that referral of the claim for extra-schedular consideration is not warranted, and the claim for a TDIU must be denied.  As the preponderance of the evidence the claim, the benefit-of-the-doubt doctrine  is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial 50 percent rating for PTSD, from October 20, 2009, is granted, subject to the legal authority governing the payment of compensation.

A TDIU due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


